UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2190



ALBERT EDEZE BIKIM,

                Petitioner,

          v.


MICHAEL B. MUKASEY, United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 30, 2008              Decided:   September 23, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.    Gregory Katsas, Assistant Attorney
General, Francis W. Fraser, Senior Litigation Counsel, T. Bo
Stanton, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Albert Edeze Bikim, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider the denial of

his motion to reopen.   We deny the petition for review.

          We review the Board’s decision to deny a motion to

reconsider for abuse of discretion.     INS v. Doherty, 502 U.S. 314,

323-24 (1992); see 8 C.F.R. § 1003.2(a) (2008).          A motion for

reconsideration asserts that the Board made an error in its earlier

decision, Turri v. INS, 997 F.2d 1306, 1311 n.4 (10th Cir. 1993),

and requires the movant to specify the error of fact or law in the

prior Board decision.     8 C.F.R. § 1003.2(b)(1) (2008); Matter of

Cerna, 20 I. & N. Dec. 399, 402 (B.I.A. 1991) (noting that a motion

to reconsider questions a decision for alleged errors in appraising

the facts and the law).    The burden is on the movant to establish

that reconsideration is warranted.      INS v. Abudu, 485 U.S. 94, 110

(1988).   “To be within a mile of being granted, a motion for

reconsideration has to give the tribunal to which it is addressed

a reason for changing its mind.”   Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004).    Motions that simply repeat contentions that

have already been rejected are insufficient to convince the Board

to reconsider a previous decision.      Id.

          We find the Board did not abuse its discretion.         The

Board adequately considered and rejected the arguments Bikim raised


                                - 2 -
in his motion to reconsider.          Bikim failed to provide evidence

showing that the alleged newly discovered evidence, such as his

political party membership cards, could not have been presented

earlier.   We note we do not have jurisdiction to consider the

Board’s denial of Bikim’s motion to reopen because he failed to

file a timely petition for review from that order.            See Stone v.

INS, 514 U.S. 386, 394, 405 (1995).

           Accordingly,   we   deny    the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                 - 3 -